AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty’Case (Modified) °° Pagelofl * ~

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Fausto Flores-Cazarez Case Number: 3:20-mj-20490

Serena Premjee

 

 

Defendant's Attorney : . = ( 7 | ie 5
REGISTRATION NO. 94798298

THE DEFENDANT: | MAR @ 4 2020
XI pleaded guilty to count(s) 1 of Complaint

 

 

 

 

CLERK US DISTRICT COURT

 

 

 

 

 

 

CL] was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
- .after a plea of not guilty. a —
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1
C1 The defendant has been found not guilty on count(s)
L) Count(s) . dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

a TIME SERVED O days

 

] Assessment: $10 WAIVED [&j Fine: WAIVED
XX] Court recommends USMS, cr, or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.” rt a

O Court recommends defendant be deported/removed with relative, «0 "' fe en charged i in case
PORE 2k mie My le bags
é er 4 it

_ IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

 

 

Wednesday, March 4, 2020
Date of Imposition of Sentence

pum : HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Received

Clerk’s Office Copy ~— 3:20-mj-20490

 

 
